Title: To James Madison from Thomas Appleton, 10 July 1802 (Abstract)
From: Appleton, Thomas
To: Madison, James


10 July 1802, Leghorn. Reports that on 8 July he was informed by the Danish consul of the arrival of two armed Tripolitan galliots in Algiers; encloses a translation of a letter on the subject and declares that he “lost not a moment” in warning American ships at Leghorn. Encloses a copy of a letter from O’Brien at Algiers, received 9 July, which he forwarded to “all our Consuls on the European side of the Mediterranean.” Suggests that all American ship captains entering the Mediterranean stop at Gibraltar to “inform themselves ⟨i⟩f Danger exists, and where?” No important political events have occurred in Italy since his last dispatch on 1 June. Encloses a translation of the Ligurian constitution established by Bonaparte [not found]. “Continually are we told that a Port must be found for the Italian republic, and … the opinion hourly gains credit that Leghorn will probably be preferred.” The king of Etruria continues in poor health and announced in a recent edict that the queen will have a voice in all important matters. On 3 June the king of Sardinia abdicated in favor of his brother, the duke of Aosta. The king of the Two Sicilies is to make a triumphal march into Naples shortly. “The emperor at Vienna has re-established all the monocal institutions which had been suppressed by Joseph and even the order of Mendicant friars are declared not without their use in Society.”
 

   
   RC and enclosures (DNA: RG 59, CD, Leghorn, vol. 1). RC 4 pp.; docketed by Brent as received 6 Oct. For surviving enclosures, see nn. 1 and 2.



   
   The extract of a letter from the Swedish agent at Algiers, Norderling, to the Swedish consul at Genoa, 14 June 1802 (2 pp.), announced the arrival at Algiers of two Tripolitan galliots that had escaped from Tripoli despite the blockade and warned of their intention to cruise for Swedish and American ships (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:174).



   
   Richard O’Brien’s circular letter of 26 June 1802 (1 p.), reported the arrival at Algiers of a Tripolitan corsair with the captured American brig Franklin, the efforts he was making to ransom the crew, and the rumor that six Tripolitan corsairs had evaded the blockade (printed ibid., 2:187).



   
   A full transcription of this document has been added to the digital edition.

